 



AMENDED AND RESTATED EMPLOYMENT AGREEMENT

     This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is entered
into as of June 8, 2004 (“Effective Date”) by and between TIMCO AVIATION
SERVICES, INC. (“TIMCO”), a Delaware corporation, and GIL WEST (the “Employee”).

RECITALS

TIMCO current employs Employee pursuant to that certain Employment Agreement
dated August 23, 2001 (the “Old Agreement”);

TIMCO wishes to amend and restate the Old Agreement and to employ the Employee
on the terms and conditions set forth in this Agreement.

In consideration of the mutual representations, warranties, covenants and
agreements contained in this Agreement, the parties hereto agree as follows:

     1. Agreement to Supercede Old Agreement. This Agreement shall supercede the
Old Agreement, which shall be of no further force and effect.

     2. Employment.

          A. Employment. TIMCO agrees to employ the Employee as President and
Chief Operating Officer. Employee agrees to accept such employment and serve in
such position, on the terms and subject to the conditions of this Agreement.

          B. Employment Period. The period during which the Employee shall serve
as an employee of TIMCO under this Agreement shall commence on the Effective
Date, and unless earlier terminated pursuant to this Agreement or extended
through agreement of the parties, shall expire on December 31, 2007 (the period
for which the Employee is an employee of TIMCO is hereinafter referred to as the
“Employment Period”).

          C. Duties and Responsibilities. During the Employment Period, the
Employee shall have such authority and responsibility and perform such duties as
may be assigned to him from time to time at the direction of the Chief Executive
Officer of TIMCO, and in the absence of such assignment, such duties customary
to Employee’s office as are necessary to the business and operations of TIMCO
and its affiliates. During the Employment Period, the Employee’s employment
shall be full time and the Employee shall perform his duties honestly,
diligently, competently, in good faith and in the best interests of TIMCO and
shall use his best efforts to promote the interests of TIMCO and shall refer to
TIMCO opportunities in the aerospace industry that have been referred to
Employee.

 



--------------------------------------------------------------------------------



 



     3. Compensation and Benefits.

          A. Base Salary. In consideration for the Employee’s services hereunder
and the restrictive covenants contained herein, the Employee shall be paid an
annual base salary of $350,000 (the “Salary”), payable in accordance with
TIMCO’s customary payroll practices. Notwithstanding the foregoing, Employee’s
annual Salary may be increased at any time and from time to time to levels
greater than the level set forth in the preceding sentence at the sole
discretion of the Compensation Committee of the Board of Directors of TIMCO
(“Committee”) to reflect merit or other increases.

          B. Bonus. In addition to the Salary, the Employee shall be eligible to
receive an annual bonus (“Bonus”) equal to 100% of the Employee’s Base Salary.
The Bonus shall be based on the achievement of corporate goals and objectives as
established by the Committee after consultation with the management of TIMCO.
The achievement of said goals and objectives shall be determined by the
Committee. With respect to any Fiscal Year during which the Employee is employed
by TIMCO for less than the entire Fiscal Year, the Bonus shall be prorated for
the period during which the Employee was so employed. The Bonus shall be payable
within thirty (30) days after the completion of the audited financial statements
for the particular Fiscal Year as to which the Bonus relates. The term “Fiscal
Year” as used herein shall mean each period of twelve (12) calendar months
commencing on January 1st of each calendar year during the Employment Period and
expiring on December 31st of such year.

          C. Retention Bonus. In consideration for Employee entering into the
Agreement, and in addition to the other compensation and benefits payable
hereunder, Employee shall receive a retention bonus (the “Retention Bonus”) in
the amount of $200,000, $100,000 of which shall be paid on the Effective Date
and $100,000 of which shall be paid on the date that is one year after the
Effective Date (so long as Employee has not been terminated for Cause or
voluntarily resigned from his employment with TIMCO at that date).

          D. Restricted Stock Grants. For services during the term of this
Agreement, Employee shall receive restricted stock grants as follows:



              (i) 150,000 restricted shares shall be granted on January 1, 2005
(so long as Employee has not been terminated for Cause or voluntarily resigned
from his employment with TIMCO as of such date). This grant shall vest 1/3 on
January 1, 2006 (so long as Employee has not been terminated for Cause or
voluntarily resigned from his employment with TIMCO at that date), 1/3 on
January 1, 2007 (so long as Employee has not been terminated for Cause or
voluntarily resigned from his employment with TIMCO at that date) and 1/3 on
January 1, 2008 (so long as Employee has not been terminated for Cause or
voluntarily resigned from his employment with TIMCO at that date);      
          (ii) 150,000 restricted shares shall be granted on January 1, 2006 (so
long as Employee has not been terminated for Cause or voluntarily resigned from
his employment with TIMCO as of such date). This grant shall vest 1/3 on
January 1, 2007 (so long as Employee has not been terminated for Cause or
voluntarily resigned from his

2



--------------------------------------------------------------------------------



 



    employment with TIMCO at that date), 1/3 on January 1, 2008 (so long as
Employee has not been terminated for Cause or voluntarily resigned from his
employment with TIMCO at that date) and 1/3 on January 1, 2009 (so long as
Employee has not been terminated for Cause or voluntarily resigned from his
employment with TIMCO at that date); and                 (iii) 150,000
restricted shares shall be granted on January 1, 2007 (so long as Employee has
not been terminated for Cause or voluntarily resigned from his employment with
TIMCO as of such date). This grant shall vest 1/3 on January 1, 2008 (so long as
Employee has not been terminated for Cause or voluntarily resigned from his
employment with TIMCO at that date), 1/3 on January 1, 2009 (so long as Employee
has not been terminated for Cause or voluntarily resigned from his employment
with TIMCO at that date) and 1/3 on January 1, 2010 (so long as Employee has not
been terminated for Cause or voluntarily resigned from his employment with TIMCO
at that date)

All restricted stock grants hereunder shall be made in accordance with TIMCO’s
2003 Stock Incentive Plan. Notwithstanding the foregoing, if TIMCO and the
Employee do not enter into a new employment agreement with respect to periods
after January 1, 2008 and subsequent thereto Employee’s employment with TIMCO
terminates for any reason (including voluntary retirement) other than Cause (as
defined in this Agreement), then all of the restricted shares granted above
shall automatically vest as of the date of termination of Employee.

          E. Other Equity Compensation Grants. In addition to the restricted
stock grants described in (D), Employee shall be eligible to receive grants of
stock options or other equity incentives at the discretion of the Committee.

          F. Other Compensation Programs. The Employee shall be entitled to
participate in TIMCO’s incentive and deferred compensation programs and such
other programs as are established and maintained generally for the benefit of
TIMCO’s employees or executive officers, subject to the provisions of such plans
or programs.

          G. Vacations. The Employee shall be entitled to three weeks of
vacation on an annual basis. Employee shall be entitled to be reimbursed for any
accrued and unused vacation time as of the date he is no longer an employee of
TIMCO.

          H. Other Benefits. During the term of this Agreement, the Employee
shall also be entitled to participate in any other health insurance programs,
life insurance programs, disability programs, stock option plans, bonus plans,
pension plans and other fringe benefit plans and programs as are from time to
time established and maintained for the benefit of TIMCO’s employees or
executive officers, subject to the provisions of such plans and programs.

          I. Annual Executive Physical. TIMCO shall pay all direct costs of
Employee’s annual executive physical at the Mayo Clinic in Rochester, Minnesota.

          J. Automobile Allowance. During such period as Employee is employed by
TIMCO hereunder, he shall receive an automobile allowance of $1,000 per month.

          K. Country Club Membership. During such period as Employee is employed
by TIMCO hereunder, TIMCO shall provide Employee with a corporate membership to
a

3



--------------------------------------------------------------------------------



 



country club mutually acceptable to Employee and TIMCO, up to a maximum of
initiation fees of $25,000 and annual membership fees of $15,000.

          L. Expenses. The Employee shall be reimbursed for all out-of-pocket
expenses reasonably incurred by him on behalf of or in connection with the
business of TIMCO, pursuant to the normal standards and guidelines followed from
time to time by TIMCO.

          M. Withholding. All payments made to the Employee hereunder shall be
made net of any applicable withholding for income taxes and the Employee’s share
of FICA, FUTA or other taxes. TIMCO shall withhold such amounts from such
payments to the extent required by applicable law and remit such amounts to the
applicable governmental authorities in accordance with applicable law.

     4. Termination.

          A. For Cause. TIMCO shall have the right to terminate this Agreement
and to discharge the Employee for Cause (as defined below), at any time during
the term of this Agreement. Termination for Cause shall mean, during the term of
this Agreement, (i) Employee’s conduct that would constitute under federal or
state law either a felony or a misdemeanor involving moral turpitude, or a
determination by TIMCO’s Board of Directors, after consideration of all
available information and following the procedures set forth below, that
Employee has willfully violated TIMCO’s policies or procedures involving
discrimination, harassment, alcohol or substance abuse, or work place violence
causing material injury to the Company, (ii) Employee’s actions or omissions
that constitute fraud, dishonesty or gross misconduct, (iii) Employee’s knowing
and intentional breach of any fiduciary duty that causes material injury to
TIMCO, and (iv) Employee’s inability to perform his material duties, after
reasonable notice and an opportunity to resolve the issues, due to alcohol or
other substance abuse. Any termination for Cause pursuant to this Section shall
be given to the Employee in writing and shall set forth in detail all acts or
omissions upon which TIMCO is relying to terminate the Employee for Cause.

     Upon any determination by TIMCO that Cause exists to terminate the
Employee, TIMCO shall cause a special meeting of its Board of Directors to be
called and held at a time mutually convenient to the Board of Directors and
Employee, but in no event later than ten (10) business days after Employee’s
receipt of the notice that TIMCO intends to terminate the Employee for Cause.
Employee shall have the right to appear before such special meeting of the Board
of Directors with legal counsel of his choosing to refute such allegations and
shall have a reasonable period of time to cure any actions or omissions which
provide TIMCO with a basis to terminate the Employee for Cause (provided that
such cure period shall not exceed 30 days). A majority of the members of the
Board of Directors must affirm that Cause exists to terminate the Employee. No
finding by the Board of Directors will prevent the Employee from contesting such
determination through appropriate legal proceedings provided that the Employee’s
sole remedy shall be to sue for damages, not reinstatement, and damages shall be
limited to those that would be paid to the Employee if he had been terminated
without Cause.

          B. Without Cause. At any time during the Employment Period, TIMCO
shall have the right to terminate the Employment Period and to discharge the
Employee without cause

4



--------------------------------------------------------------------------------



 



effective upon delivery of written notice to the Employee. Upon any such
termination by TIMCO without Cause, and provided that Employee is otherwise in
compliance with the provisions of Sections 6 and 7 hereof, the Employee shall be
entitled to receive the following: (i) TIMCO shall pay to the Employee all of
the Employee’s accrued but unpaid Salary and vacation pay through the date of
termination, (ii) TIMCO shall continue to pay the Employee his Salary payable in
accordance with Section 2(a) for two (2) years from the date of termination,
when and as the same would have been due and payable hereunder but for such
termination, (iii) all health benefits in which Employee was entitled to
participate at any time during the 12-month period prior to the date of
termination, until the earliest to occur of the second anniversary of the date
of termination, the Employee’s death, or the date on which the Employee becomes
covered by a comparable health benefit plan by a subsequent employer; provided,
however, that in the event that Employee’s continued participation in any health
benefit plan of the Company is prohibited, the Company will arrange to provide
Employee with benefits substantially similar to those which Employee would have
been entitled to receive under such plan for such period on a basis which
provides Employee with no additional after tax cost, (iv) all stock option
grants, or other stock grants issued during the term of this Agreement, will
immediately vest and such options will remain exercisable for the lesser of the
unexpired term of the option without regard to the termination of Employee’s
employment or two (2) years from the date of termination of employment and
(v) all long term incentive cash grants and bonuses provided to the Employee
shall immediately vest as if all targets and conditions had been met and shall
be paid by TIMCO to the Employee at such times as TIMCO would have been required
to make such payments if this Agreement had remained in effect, provided,
however, that in the case of incentives partially or completely contingent on
the providing of service for a specific period of time, the total amount to be
paid by TIMCO shall be equal to the maximum amount payable if all conditions
were met, multiplied by a fraction, the numerator of which is the period of
service that would have been served if the Employee’s employment had terminated
as of the last day of the fiscal year in which his employment was terminated,
and the denominator of which is the total period of time specified as a
condition to the incentive (collectively, the foregoing consideration payable to
the Employee shall be referred to herein as the “Severance Payment”). Other than
the Severance Payment, the Company shall have no further obligation to the
Employee except for the obligations set forth in Section 12 of this Agreement
after the date of such termination.

          C. Disability. This Agreement may be terminated by TIMCO upon the
Disability of the Employee. “Disability” shall mean any mental or physical
illness, condition, disability or incapacity which prevents the Employee from
reasonably discharging his duties and responsibilities under this Agreement for
a period of 180 consecutive days. In the event that any disagreement or dispute
shall arise between TIMCO and the Employee as to whether the Employee suffers
from any Disability, then, in such event, the Employee shall submit to the
physical or mental examination of a physician licensed under the laws of the
State of North Carolina, who is mutually agreeable to TIMCO and the Employee,
and such physician shall determine whether the Employee suffers from any
Disability. In the absence of fraud or bad faith, the determination of such
physician shall be final and binding upon TIMCO and the Employee. The entire
cost of such examination shall be paid for solely by TIMCO. In the event that
TIMCO has purchased Disability insurance for Employee, the Employee shall be
deemed disabled if he is completely (fully) disabled as defined by the terms of
the Disability policy. In the event that at any time during the term of this
Agreement the Employee shall suffer a Disability and TIMCO terminates the
Employee’s employment for such Disability, such

5



--------------------------------------------------------------------------------



 



Disability shall be considered to be a termination by TIMCO without Cause and
the Severance Payments shall be paid to the Employee to the same extent and in
the same manner as provided for in paragraph (c) above, except that payment of
the Salary in accordance with said paragraph shall be mitigated to the extent
payments are made to the Employee pursuant to disability insurance programs
maintained by TIMCO.

          D. Death. During the term of this Agreement, TIMCO shall maintain term
life insurance on the life of the Employee in the face amount of $2.5 million
payable to a beneficiary designated by the Employee, assuming Employee is
insurable. In the event of the death of Employee, the employment of the Employee
by TIMCO shall automatically terminate on the date of the Employee’s death and
TIMCO shall only be obligated to pay Employee’s estate Employee’s accrued and
unpaid Salary through the termination date plus accrued but unused vacation time
through the termination date and TIMCO shall have no further obligations to
Employee from and after the date of termination.

6



--------------------------------------------------------------------------------



 



     5. Termination of Employment by Employee for Change of Control.

          A. Termination Rights. Notwithstanding the provisions of Section 2 and
Section 3 of this Agreement, in the event that there shall occur a Change of
Control (as defined below) of TIMCO and within two years after such Change of
Control the Employee’s employment hereunder is terminated by TIMCO without
Cause, or within such two year period the Employee terminates his employment
with the Company for Good Reason, then TIMCO shall be required to pay to the
Employee (i) the Severance Payment provided in Section 3(c), except that such
Severance Payment shall be paid in a single lump sum in full, and (ii) the
product of three multiplied by the maximum Bonus that Employee received in the
Fiscal Year prior to the Fiscal Year in which such termination occurs, assuming
that all performance objectives are met, in a single lump sum. The foregoing
payments shall be made no later than 10 days after the Employee’s termination
pursuant to this Section 4. To the extent that payments are owed by TIMCO to the
Employee pursuant to this Section 4, they shall be made in lieu of payments
pursuant to Section 3, and in no event shall TIMCO be required to make payments
or provide benefits to the Employee under both Section 3 and Section 4.

          B. Change of Control of TIMCO Defined. For purposes of this Section 5,
a “Change of Control of TIMCO” shall be deemed to have occurred if:



              (i) Any “person” (as such term is defined in Sections 13(d)(3) and
Section 14(d)(3) of the Exchange Act), other than TIMCO, any majority owned
subsidiary of TIMCO, any compensation plan of TIMCO, any majority owned
subsidiary of TIMCO or Lacy J. Harber and his affiliates and/or heirs, becomes
the “beneficial owner” (as such term is defined in Rule 13d 3 of the Exchange
Act), directly or indirectly, of securities of TIMCO representing more than 50%
of the combined voting power of TIMCO; or                 (ii) Any “person” (as
such term is defined in Sections 13(d)(3) and Section 14(d)(3) of the Exchange
Act), other than TIMCO, any majority owned subsidiary of TIMCO, any compensation
plan of TIMCO, any majority owned subsidiary of TIMCO or Lacy J. Harber and his
affiliates and/or heirs), becomes the “beneficial owner” (as such term is
defined in Rule 13d 3 of the Exchange Act), directly or indirectly, of
securities of TIMCO representing more than 35% of the combined voting power of
TIMCO provided: (A) such person or person are not acting as a “group” (as such
term is defined in Rule 13(d) under the Exchange Act) with respect to TIMCO’s
voting securities with Lacy J. Harber and his affiliates and/or heirs and
(B) such person or persons own TIMCO securities with more of the combined voting
power of TIMCO than those held by Lacy J. Harber and his affiliates and/or
heirs; or                 (iii) The shareholders of TIMCO approve (1) a
reorganization, merger, or consolidation with respect to which persons who were
the shareholders of TIMCO immediately prior to such reorganization, merger, or
consolidation do not immediately thereafter own more than 50% of the combined
voting power entitled to vote generally in the election of the directors of the
reorganized, merged or consolidated entity; (2) a

7



--------------------------------------------------------------------------------



 



    liquidation or dissolution of TIMCO; or (3) the sale of all or substantially
all of the assets of TIMCO or of a subsidiary of TIMCO that accounts for more
than 66 2/3% of the consolidated revenues of TIMCO, but not including a
reorganization, merger or consolidation of TIMCO.

          C. Good Reason Defined. For purposes of this Agreement, “Good Reason”
shall mean a termination by Employee of his employment with TIMCO after a Change
of Control based upon a significant demotion or material adverse change in
Employee’s duties and responsibilities, unless such change has previously been
agreed to in writing by Employee.

          D. Successor to TIMCO. TIMCO shall require any successor, whether
direct or indirect, to all or substantially all of the business, properties and
assets of TIMCO whether by purchase, merger, consolidation or otherwise, prior
to or simultaneously with such purchase, merger, consolidation or other
acquisition to execute and to deliver to the Employee a written instrument in
form and in substance reasonably satisfactory to the Employee pursuant to which
any such successor shall agree to assume and to timely perform or to cause to be
timely performed all of TIMCO’s covenants, agreements and obligations set forth
in this Agreement (a “Successor Agreement”). The failure of TIMCO to cause any
such successor to execute and deliver a Successor Agreement to the Employee
shall constitute a material breach of the provisions of this Agreement by TIMCO.

     6. Restrictive Covenants. In consideration of the foregoing, the Employee
agrees that he shall not:

          A. during the Employment Period and for a period of two-years
following the termination of the Employment Period for any reason, directly or
indirectly, alone or as a partner, joint venture, officer, director, member,
employee, consultant, agent, independent contractor or shareholder of, or lender
to, any company or business, engage in any business in the aerospace industry
directly or indirectly in competition with the business of TIMCO or its
affiliates (TIMCO and its affiliates being referred to herein collectively as
the “Companies”) as such business now exists or as it may exist at the time of
termination; provided, however, that, the beneficial ownership of less than five
percent (5%) of the shares of stock of any other corporation having a class of
equity securities actively traded on a national securities exchange or
over-the-counter market shall not be deemed, in and of itself, to violate the
prohibitions of this Section;

          B. for a period of two-years following the termination of the
Employment Period, directly or indirectly (i) induce any Person which is a
customer of any of the Companies, to patronize any business in the aerospace
industry directly or indirectly in competition with business conducted by any of
the Companies; (ii) canvass, solicit or accept from any Person which is a
customer of any of the Companies, any such competitive business; or
(iii) request or advise any Person which is a customer or supplier of any of the
Companies, to withdraw, curtail or cancel any such customer’s or supplier’s
business with any of the Companies, or its or their successors;

          C. for a period of two-years following the Employment Period, directly
or indirectly employ, or knowingly permit any TIMCO or business directly or
indirectly controlled

8



--------------------------------------------------------------------------------



 



by him, to employ, any person who was employed by any of the Companies, at or
within the prior three months, or in any manner seek to induce any such person
to leave his or her employment;

          D. at any time following the date hereof, directly or indirectly, in
any way outside of his employment with any of the Companies utilize, disclose,
copy, reproduce or retain in his possession any of the Companies’ proprietary
rights or records, including, but not limited to, any of its customer lists.

Further, so long as Employee is in compliance with the provisions of Sections 6
and 7 hereof, Employee shall be entitled to receive each month for the two-year
restrictive covenant period referred to above the amounts that Employee would
have received under Section 4(B) of this Agreement had Employee been terminated
without Cause. Notwithstanding the foregoing, if Employee has been was
terminated for “Cause or has voluntarily resigned from his employment with
TIMCO, this restrictive covenant and the provisions of Section 7 below shall
apply notwithstanding the non-payment of severance hereunder.

     7. Confidentiality. The Employee agrees that at all times during and after
the Employment Period, the Employee shall (i) hold in confidence and refrain
from disclosing to any other party all information, whether written or oral,
tangible or intangible, of a private, secret, proprietary or confidential
nature, of or concerning the Companies and their business and operations, and
all files, letters, memoranda, reports, records, computer disks or other
computer storage medium, data, models or any photographic or other tangible
materials containing such information (“Confidential Information”), including
without limitation, any technical specifications, any sales, promotional or
marketing plans, programs, techniques, practices or strategies, any expansion
plans (including existing entry into new geographic and/or product markets), and
any customer lists, (ii) use the Confidential Information solely in connection
with his employment with the Companies and for no other purpose, (iii) take all
reasonable precautions necessary to ensure that the Confidential Information
shall not be, or be permitted to be, shown, copied or disclosed to third
parties, without the prior written consent of TIMCO, and (iv) observe all
security policies implemented by the Companies from time to time with respect to
the Confidential Information. In the event that the Employee is ordered to
disclose any Confidential Information, whether in a legal or regulatory
proceeding or otherwise, the Employee shall provide TIMCO with prompt notice of
such request or order so that the Companies may seek to prevent disclosure. In
the case of any disclosure, the Employee shall disclose only that portion of the
Confidential Information that he is ordered to disclose.

     8. Acknowledgments of the Parties. The parties agree and acknowledge that
the restrictions contained in Sections 6 and 7 are reasonable in scope and
duration and are necessary to protect the Companies. If any provision of
Section 6 or 7 as applied to any party or to any circumstance is adjudged by a
court to be invalid or unenforceable, the same shall in no way affect any other
circumstance or the validity or enforceability of any other provision of this
Agreement. If any such provision, or any part thereof, is held to be
unenforceable because of the duration of such provision or the area covered
thereby, the parties agree that the court making such determination shall have
the power to reduce the duration and/or area of such provision, and/or to delete
specific words or phrases, and in its reduced form, such provision shall then be
enforceable and shall be enforced. The Employee agrees and acknowledges that the
breach of

9



--------------------------------------------------------------------------------



 



Section 6 or 7 will cause irreparable injury to the Companies and upon breach of
any provision of such Sections, the Companies shall be entitled to injunctive
relief, specific performance or other equitable relief; provided, however, that,
this shall in no way limit any other remedies which the Companies may have.

     9. Notices. All notices, requests, demands, claims and other communications
hereunder shall be in writing and shall be deemed given on the date delivered if
delivered by certified or registered mail (first class postage pre-paid) or
guaranteed overnight delivery and on the date sent if sent by facsimile
transmission if such transmission is confirmed by delivery by certified or
registered mail (first class postage pre-paid) or guaranteed overnight delivery,
in each case to the following addresses and facsimile numbers (or to such other
addresses or telecopy numbers which such party shall designate in writing to the
other party): (a) if to TIMCO, at 623 Radar Road, Greensboro, North Carolina
27410, Attention: Roy T. Rimmer, Jr., Chairman and Chief Executive Officer
(facsimile: 1-336-664-0339), with a copy to Philip B. Schwartz, Esq., One
Southeast Third Avenue, Miami, Florida 33131 (facsimile: 1-305-374-5095); and
(b) if to the Employee at the address and facsimile number listed on the
signature page hereto.

     10. Amendment; Waiver. This Agreement may not be modified, amended,
supplemented, canceled or discharged, except by written instrument executed by
all parties. No failure to exercise, and no delay in exercising, any right,
power or privilege under this Agreement shall operate as a waiver, nor shall any
single or partial exercise of any right, power or privilege hereunder preclude
the exercise of any other right, power or privilege. No waiver of any breach of
any provision shall be deemed to be a waiver of any preceding or succeeding
breach of the same or any other provision, nor shall any waiver be implied from
any course of dealing between the parties. No extension of time for performance
of any obligations or other acts hereunder or under any other Agreement shall be
deemed to be an extension of the time for performance of any other obligations
or any other acts. The rights and remedies of the parties under this Agreement
are in addition to all other rights and remedies, at law or equity, that they
may have against each other.

     11. Assignment; Third Party Beneficiary; Guaranty. This Agreement, and the
Employee’s rights and obligations hereunder, may not be assigned or delegated by
him. The rights and obligations of TIMCO under this Agreement shall inure to the
benefit of and be binding upon their respective successors and assigns.

     12. Severability; Survival. In the event that any provision of this
Agreement is found to be void and unenforceable by a court of competent
jurisdiction, then such unenforceable provision shall be deemed modified so as
to be enforceable (or if not subject to modification then eliminated herefrom)
for the purpose of those procedures to the extent necessary to permit the
remaining provisions to be enforced. The provisions of Sections 5, 6, 10 and 11
will survive the termination of this Agreement and the Employment Period for any
reason.

     13. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one and the same instrument.

10



--------------------------------------------------------------------------------



 



     14. Governing Law. This Agreement shall be construed in accordance with and
governed for all purposes by the laws of the State of North Carolina applicable
to contracts executed and to be wholly performed within such State.

     15. Entire Agreement. This Agreement contains the entire understanding of
the parties in respect of its subject matter and supersedes all prior agreements
and understandings (oral or written) between or among the parties with respect
to such subject matter.

     16. Headings. The headings of Paragraphs and Sections are for convenience
of reference and are not part of this Agreement and shall not affect the
interpretation of any of its terms.

     17. Construction. This Agreement shall be construed as a whole according to
its fair meaning and not strictly for or against any party. The parties
acknowledge that each of them has reviewed this Agreement and has had the
opportunity to have it reviewed by their respective attorneys and that any rule
of construction to the effect that ambiguities are to be resolved against the
drafting party shall not apply in the interpretation of this Agreement.

     18. Attorney’s Fees. If at any time during the term of this Agreement or
afterwards there should arise any dispute as to the validity, interpretation or
application of any term or condition of this agreement, the Company agrees, upon
written demand by the Employee (and Employee shall be entitled upon application
to any court of competent jurisdiction, to the entry of a mandatory injunction,
without the necessity of posting any bond with respect thereto, compelling the
Company) to promptly provide sums sufficient to pay on a current basis (either
directly or by reimbursing Employee) Employee’s costs and reasonable attorneys’
fees (including expenses of investigation and disbursements for the fees and
expenses of experts, etc.) incurred by the Employee in connection with any such
dispute or any litigation, provided that Employee shall repay any such amounts
paid or advanced if Employee is not the prevailing party with respect to at
least one material claim or issue in such dispute or litigation. The provisions
of this Section 18, without implication as to any other section hereof, shall
survive the expiration or termination of this Agreement and Employee’s
employment hereunder.

[Signatures on next page]

11



--------------------------------------------------------------------------------



 



SIGNATURE PAGE

     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

         
 
  TIMCO AVIATION SERVICES, INC.
 
       

  By:   /s/ Roy T. Rimmer, Jr.

     

--------------------------------------------------------------------------------

 

      Roy T. Rimmer, Jr.


      Chairman and Chief Executive Officer
 
       

  EMPLOYEE:
 
       

  /s/ Gil West

 

--------------------------------------------------------------------------------

 

  Name: Gil West
 
       

  Address for Notices:

12